Citation Nr: 0204489	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  01-09 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
(VA) educational benefits in the calculated amount of $612.00 
was validly created.

2.  Entitlement to a waiver of recovery of an overpayment of 
VA educational benefits in the calculated amount of $612.00.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The appellant had active duty for training with the United 
States Marine Corps.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision of the Committee on 
Waivers and Compromises (Committee) of the Buffalo, New York, 
VA Regional Office (RO), which found an educational 
overpayment was properly created and denied waiver of 
recovery of overpayment of VA education benefits in the 
calculated amount of $612.00.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The appellant was awarded educational assistance under 
the Montgomery GI Bill-Selected Reserve Educational 
Assistance Program at the full-time rate for the period 
January 18, 2000, to May 10, 2000.  

3.  The appellant withdrew from courses effective February 
18, 2000, within her institution's drop/add period.

4.  An overpayment was created because the appellant received 
and negotiated VA education benefits for the period 
subsequent to her withdrawal from courses.

5.  The overpayment of education benefits in the calculated 
amount of $612.00 was not due to the appellant's fraud, 
misrepresentation or bad faith.

6.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as she 
accepted benefits to which she was not entitled.

7.  The appellant did not change her position to her 
detriment and there is no evidence of financial hardship.

8.  The collection of the indebtedness would not defeat the 
purpose of the education benefit program, or otherwise be 
inequitable.


CONCLUSIONS OF LAW

1.  An overpayment of education benefits in the amount of 
$612.00 was properly created.  38 C.F.R. §§ 3.500(b)(2), 
21.4135(e), 21.4136, 21.4009(a)(1), 21.7644(c)(1), 21.7650 
(2001).

2.  Recovery of the overpayment of education benefits would 
not be against equity and good conscience.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. §§ 1.957, 1.963, 1.965, 
3.660(a)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant had active duty for training with the United 
States Marine Corps.  She attained entitlement to educational 
benefits on May 19, 1999.  The RO granted the appellant 
educational assistance under the Montgomery GI Bill-Selected 
Reserve Educational Assistance Program.  

The Acting Registrar of the appellant's institution certified 
the appellant's enrollment for 16 credit hours for the period 
January 18, 2000, to May 10, 2000.  Thereafter, VA received 
notice from that institution that the appellant had withdrawn 
from enrollment, effective February 18, 2000, within the 
institution's add/drop period.

In May 2000, the RO advised the appellant that educational 
assistance payments were stopped February 19, 2000, based on 
her withdrawal from classes.  The RO advised the appellant 
that such created an overpayment in the amount of $612.00, 
and advised her of her appellate rights.  She disagreed with 
the amount of the overpayment and requested a waiver of 
recovery of the overpayment amount.  She argued that she 
withdrew based on an inability to pay the tuition.  She also 
indicated that VA correspondence had been sent to her 
parents' home but that they did not read English.

The RO afforded the appellant an opportunity to submit a 
Financial Status Report; she failed to do so.

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appeal the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) was signed into law.  Under Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
liberalizing provisions of the VCAA would be applicable to 
the issues on appeal.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The VCAA was in effect when the RO most recently considered 
the issues on appeal.  The record reflects that the appellant 
has been notified of the law and regulations governing 
entitlement to educational benefits under 38 U.S.C. Chapter 
1606 and as to the law and regulations governing waivers.  
She has also been advised of the evidence considered in 
connection with her appeal and the evidence potentially 
probative of such claim.  VA afforded her an opportunity to 
submit additional evidence and argument, to include relevant 
financial status information, but she did not submit such.  

The appellant has not identified and the Board is not aware 
of any additional, available evidence or information that 
could be obtained to substantiate the appellant's claims.  
Therefore, the Board is satisfied that no further action is 
required to comply with the notice or duty to assist 
provisions of the VCAA.  

Analysis

Creation

The reservist is entitled to educational assistance only for 
actual pursuant of a program of education.  Verification is 
accomplished by various certifications.  38 C.F.R. § 21.7650.  

38 C.F.R. § 21.7644(a) (2001) provides that in administering 
benefits payable under 10 U.S.C. Chapter 1606, VA will apply 
the provisions of 38 C.F.R. §§ 21.4008 and 21.4009 in the 
same manner as they are applied in the administration of 
38 U.S.C. Chapters 34 and 36.  See also 38 C.F.R. §§ 21.7633, 
21.4210 through 21.4216 (2001).

38 C.F.R. § 21.4135(e) provides that where an individual 
withdraws from courses, the discontinuance date of benefits 
is the last date of attendance.  38 C.F.R. § 21.4136 provides 
that VA will not pay benefits to an individual for a course 
from which that individual withdraws unless there are 
mitigating circumstances of which VA is advised in writing, 
and there is evidence supporting such mitigating 
circumstances.  Examples of mitigating circumstances are set 
out as illness in the individual or his or her family; family 
death; an unavoidable change in employment conditions; family 
or financial obligations beyond the individual's control; 
active duty for training; child-care difficulties; or 
discontinuance of the course by the school.  See 38 C.F.R. 
§ 21.4136(b).  Where an individual withdraws within the drop-
add period, VA will, in any case, consider any circumstances 
deemed to be mitigating.  38 C.F.R. § 21.4136(e).

38 C.F.R. § 21.7644(c)(1) provides that the amount of the 
overpayment of educational assistance paid to a reservist 
constitutes a liability of that reservist unless (i) the 
overpayment is waived as provided in 38 C.F.R. § 1.957, or 
(ii) the overpayment results from an administrative error or 
an error in judgment. 

In this case the appellant was approved for benefits based on 
full-time enrollment.  However, the evidence is clear in 
showing that she withdrew from her classes on February 18, 
2000.  Upon being informed of such VA promptly stopped 
education benefit payments and notified the appellant of the 
same.  Insofar as the appellant withdrew during the drop/add 
period she received benefits up until February 18, 2000.  She 
received a partial reimbursement from her institution, which 
she did not return to VA.  She was not, however, entitled to 
benefits subsequent to her February 18, 2000, withdrawal from 
classes.  There is no evidence of any mitigating 
circumstances in the form of illness, death, etc.  Rather, 
the appellant argues that she had problems paying her full 
tuition amount for the time period in question and thus 
withdrew.  She indicates she utilized VA monies to pay 
nonreimbursable amounts to her institution.  There is no 
evidence of VA error and the cessation of the appellant's 
educational payments February 18, 2000, is consistent with 
governing law and regulations.  As such, the overpayment in 
the amount of $612.00 was properly created.

Waiver

38 C.F.R. § 21.7644(d)(1) provides that except as pertains to 
penalties stated in paragraph (b), in determining whether an 
overpayment should be waived or recovered from a reservist, 
VA will apply the provisions of 38 C.F.R. § 1.957, which 
pertains to the authority of the COWC to determine waivers.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
The Board's review of the record reflects that the COWC has 
resolved this question in favor of the appellant, finding, in 
essence, that her actions did not represent the intentional 
behavior to obtain Government benefits to which she was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.  The Board agrees with that 
preliminary finding.  Therefore, there is no statutory bar to 
waiver of recovery of the overpayment.  

Thus, the question before the Board is whether recovery of 
the indebtedness would be against equity and good conscience, 
in which case recovery of the overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:  

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.
 
4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.
 
5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

VA's working definition of "fault" is: The commission or 
omission of an act that directly results in the creation of 
the debt.  Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the debtor had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the appellant 
alleges that she was not responsible for the creation of the 
overpayment in that she withdrew from classes due to 
financial necessity and utilized VA education benefits to pay 
the unreimbursed portion of her tuition.  As discussed above, 
the overpayment was properly created based on governing VA 
regulations.  In this case the appellant was not entitled to 
education benefits for the period subsequent to her 
withdrawal.  She received a partial reimbursement from her 
institution for her tuition amount but did not return to VA 
the amount of education benefits not due her.  As such she 
was at fault in the creation of the overpayment.

The Board next notes that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in his unjust enrichment at the expense of the Government, 
and that, the appellant in this case did not, according to 
the available record, change her position to her detriment as 
a result of the award.  

The Board recognizes that continued recovery would directly 
affect the appellant's income and has considered whether 
recovery of the overpayment would defeat the original purpose 
of the benefit, by nullifying the object for which it was 
intended.  In the instant case, recovery of those amounts to 
which the appellant was not entitled would clearly not defeat 
the purpose of the benefit.  The appellant received benefits 
for the periods she was entitled to and is not precluded from 
receiving future education benefits for periods in which she 
meets the entitlement criteria.  

With respect to whether recovery of the overpayment from the 
appellant would result in undue financial hardship, the Board 
emphasizes the complete absence of any specific financial 
information pertinent to the appellant, despite having been 
afforded an opportunity to submit such.  The appellant is, in 
any case, expected to accord a debt to VA the same regard 
given to any other debt.  Since the appellant has failed to 
provide any evidence to the contrary, the Board concludes 
that she is capable of repaying the amount of overpayment and 
collection of such overpayment would not deprive her of the 
basic necessities of life, such food, clothing, warmth, and 
shelter.  

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would not be unfair to recover the overpayment in the 
amount of $612.00.  The end result would not be unduly 
favorable or adverse to either the Government or the 
appellant.  The evidence in this case is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  



	(CONTINUED ON NEXT PAGE)








ORDER

The Board having determined that the overpayment of education 
benefits in the calculated amount of $612.00 was properly 
created, this aspect of the appeal is denied.

Waiver of recovery of an overpayment of education benefits in 
the calculated amount of $612.00, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 


